Exhibit 99.1 March 2, 2010 Bezeq The Israel Telecommunication Corporation Ltd. Periodic Report for the Year 2009* Chapter A - Description of Company Operations Chapter B - Directors' Report on the State of the Company's Affairs Chapter C - Financial Statements Chapter D - Additional Information about the Company * The periodic report was drawn up in accordance with the Securities Regulations (Periodic and Immediate Reports), 5730 – 1970 Table of Contents 1.Description of General Development of Group Operations 1 Group Activity and Description of its Business Development 1 Areas of Operation 3 Investments in Equity and Share Transactions 4 Payment of Dividends 6 Financial Information Regarding Areas of Group Operations 7 2010 Outlook 14 General Environment and Effect of External Factors on the Group’s Activities 14 The Group’s Strategy 14 2.Bezeq The Israel Telecommunication Corporation Limited (the Company) – Domestic Fixed-line Communications 16 General Information on the Area of Operations 16 Products and Services 18 Breakdown of Revenue and Profitability of Products and Services 20 Customers 21 Marketing, Distribution and Service 21 Competition 21 Property, Plant and Equipment, and Installations 27 Intangible Assets 30 Human Resources 31 2.10 Raw Materials and Suppliers, Purchase of Equipment, and Suppliers 34 Working Capital 35 2.12 Investments 35 2.13 Financing 35 2.14 Taxation 37 2.15 Quality of the Environment 37 2.16 Restrictions on and Supervision of the Company's Operations 38 2.17 Substantial Agreements 46 2.18 Legal Proceedings 49 2.19 Business Objectives and Strategy 53 2.20 Risk Factors 54 3.Mobile Radio Telephone – Pelephone Communications Ltd. 57 General Information on Area of Operations 57 Products and Services 60 Revenue and Profitability of Products and Services 61 New Products 61 Customers 62 Marketing, Distribution and Service 62 Competition 62 Seasonality 66 Property, Plant and Equipment 66 3.10 Intangible Assets 68 3.11 Human Resources 68 3.12 Products and Suppliers 69 3.13 Working Capital 70 A - i 3.14 Investment in Investees and in a Partnership 71 3.15 Financing 71 3.16 Taxation 73 3.17 Environmental Quality 73 3.18 Restrictions on and regulation of Pelephone’s operation 74 3.19 Material Agreements 84 3.20 Joint Venture Agreements 84 3.21 Legal Proceedings 84 3.22 Goals and Business Strategy 88 3.23 Outlook for Development in 2009 89 3.24 Risk Factors 90 4.Bezeq International Ltd. - International communications and internet services 93 General 93 Products and Services 96 Revenue 97 New Products 97 Marketing, distribution and service 98 Competition 99 Seasonality Property, plant and equipment Intangible assets 4.10 Human resources 4.11 Suppliers 4.12 Working Capital 4.13 Credit Policies 4.14 Investments 4.15 Financing 4.16 Taxation 4.17 Restrictions and Supervision of Operations 4.18 Joint venture agreements 4.19 Legal Proceedings 4.20 Goals, Business Strategy and Expected Development 4.21 Risk Factors 5.Multi-Channel Television – D.B.S. Satellite Services (1998) Ltd. (DBS) General Information on the Area of Operations Products and Services Revenue and Profitability of Products and Services New Products Customers Marketing and Distribution Competition Production Capacity Property Plant and Equipment 5.10 Intangible Assets 5.11 Broadcasting Rights 5.12 Human Resources 5.13 Raw Materials and Suppliers 5.14 Working Capital 5.15 Financing A - ii 5.16 Taxation 5.17 Restrictions on and Supervision of the Corporation 5.18 Material Agreements 5.19 Joint Venture Agreements 5.20 Legal Proceedings 5.21 Goals and Business Strategy 5.22 Risk Factors A - iii Chapter A – Description of Corporation’s Operations In this report, which contains a description of the Corporation’s business operations as at December 31, 2009, the Company has included forward-looking information, as defined in the Securities Law 5728-1968 (the Securities Law). Such information includes forecasts, targets, appraisals and assessments which apply to future events or matters the realization of which is not certain and is not under the Corporation’s control and are affected by factors that cannot be assessed in advance, and which are not within the control of the Company, including the risk factors that are characteristic of its operations as set out in this report, and developments in the general environment, and external factors and the regulation that affects the Company’s operations, as set out in this report. Forward-looking information is not a proven fact and is based only on the Company’s subjective assessment, based, inter alia, on a general analysis of the information available at the time of drafting of this report, including public announcements, studies and surveys, and they contain no undertakings as to the correctness or completeness of the information contained therein, and the Corporation does not independently check the correctness thereof. The Company’s assessments vary from time to time, depending on circumstances. Forward-looking information in this report will usually be identified specifically, or by employing statements such as “the Company expects”, “the Company assesses”, “it is the Company’s intention”, and similar statements. Bezeq The Israel Telecommunication Corporation Limited (the Company or Bezeq) along with the subsidiaries that it owns in whole or in part, whose financial statements are consolidated with the Company's, as well as DBS Satellite Services (1998) Ltd, which is an investee company, shall be jointly referred to in this periodic report as the Group or the Bezeq Group1. 1. Description of General Development of Group Operations Group Activity and Description of its Business Development General As at the date of this periodic report, the Bezeq Group is the principal provider of communications services in Israel. The Bezeq Group implements and provides a broad range of telecommunications operations and services, including domestic fixed-line, cellular and international communication services, multi-channel television, satellite broadcasts, internet services, customer call centers, maintenance and development of communications infrastructures, provision of communications services to other communications providers, television and radio broadcasts, and supply and maintenance of equipment on customer premises (network end point – NEP – services). The Company was founded as a government company in 1980 and has been privatized over a period of years. The Company became a public company in 1990 and its shares are traded on the Tel Aviv Stock Exchange. Since October 11, 2005, the controlling shareholder of the Company is Ap. Sb. Ar. Holdings Ltd. (Ap. Sb. Ar.) which holds 30.60% of the shares in the Company (29.69% in full dilution) as at March 1, 2010 (see section 1.3.1 below). For details with regard to the agreement for the sale of the Ap. Sb. Ar. Shares, see Section 1.3.1 hereunder. 1 Attention is drawn to the fact that the definition of "The Group" in the Company's financial statements for the period ended December 31, 2009 (in Note 2) does not include DBC Satellite Services (1998) Ltd A - 1 The following chart describes the structure of shareholdings of the Company, and the Company’s shareholdings in its principal subsidiaries and affiliates, as at March 1, 2010. Ap.Sb.Ar. 62.25% 30.60%2 The Public “Bezeq” The Israel Telecommunication Corp., Limited Pelephone Communications Ltd. Bezeq International Ltd. Bezeq On-Line Ltd. Bezeq Gold (Holdings) Ltd. D.B.S. Satellite Services (1998) Ltd. Walla! Communications Ltd. Amitim 7.15%3 100% 49.77%5 100%4 100% 100% 34.24%6 2 The shareholders in Ap. Sb. Ar. are: 1. SCG Israel Ventures LLC (capital 45% voting 40.5%), which is controlled by private companies controlled by Haim Saban. 2. Sagol Yarok Project and Investment Ltd, together with Tzahov Yarok Financing and Investment Ltd (jointly: capital 45% and voting 40.5%), which is indirectly wholly (100%) owned by corporations of the APAX EUROPE VI Fund, which is managed by APAX EUROPE MANAGERS LTD. 3. Arkin Communications Ltd (capital 10%, voting 19%), which is controlled by Moshe Arkin. 3 Amitim – the veteran arrangement pension funds – under special management (see Section 1.3.1 hereunder). As the Company was informed, Amitim is the name of the common organizational structure of all the veteran arrangement pension funds, which are under special management as this term is defined in Section 78 of the Supervision of Financial Services (Insurance) Law, 5741-1981 (“the Funds”), which does not constitute a separate legal personality, and the framework whereof common consolidated operation of the Funds is performed, by virtue of an operation agreement. Despite the operational consolidation, the Funds maintain their separate legal identity and clear separation between the assets and liabilities of each fund,. following is a breakdown of the Funds: Mivtachim Social Insurance Institution of the Employees Ltd, Keren Makefet Pension and Benefits Center, Cooperative Society Ltd, the Central Pension Fund of the Employees of the Histadrut Ltd, the Pension Fund of the Members of Egged Ltd, the Pension Fund for Employees of Hadassah Ltd, the Insurance and Pension Fund of Agricultural and Unskilled Laborers Ltd, and the Insurance and Pension Fund of Construction and Public Work Laborers, Cooperative Society Ltd. 4 A company whose entire operation consists of holding the Company’s Series 5 bonds (see Section 2.17.1 hereunder). 5 The Company has option warrants which, as at the date of publication of the report, confer a right to 8.6% of the shares of DBS (in the matter of the failure to approve a merger between the Company and DBS, see Section 1.1.2 hereunder). 6 34.24% as at December 31, 2009 (32.41% fully diluted) . A - 2 The following are details of the rates of holdings of the Company under full dilution, assuming exercise of all of the options allocated to the Group’s employees and managers (see Section 1.3.2 hereunder) as at December 31, 2009 and March 1, 2010. Shareholders Percentage of holdings As at December 31, 2009 March 1, 2010 Fully diluted7 Ap. Sb. Ar. 30.61% 30.60% 29.69% Amitim 7.35% 7.15% 6.94% The Public 62.04% 62.25% 63.37% For details of the sale of the Company’s shares by Ap. Sb. Ar. and by the Zeevi Group, see Section 1.3.1 hereunder. Mergers and acquisitions D.B.S. Satellite Services (1998) Ltd. (DBS) On August 20, 2009, the Supreme Court handed down a verdict in the appeals filed by the Antitrust Authority and Eurocom DBS Ltd against the verdict of the Antitrust Tribunal dated February 3, 2009, approving the merger of the Company with DBS Satellite Services (1998) Ltd (DBS) subject to conditions. The Supreme Court accepted the Antitrust Commissioner’s objection to the merger and decided not to approve the merger. In view of the Supreme Court’s ruling, the Company no longer controls DBS. Accordingly, as of August 21, 2009, the Company ceased to consolidate DBS’s financial statements in its financial statements, and the investment in DBS shares is presented as of that date according to the book value method. As at the date of termination of consolidation, the Company estimated its investment in DBS shares and options and the loans that were extended thereby to DBS according to fair value, based on a valuation performed by an independent assessor, whereby the value of the Company’s investment in DBS is estimated at approximately NIS 1,145 – 1,234 million. The Company estimated the investment at the sum of NIS 1,175 million and recognized a profit of approximately NIS 1,538 million. In this regard see also Note 5 to the Company’s financial statements for the year ended December 31, 2009. It should be noted that on January 10, 2010, Polar Communication Ltd (Polar), a shareholder in DBS, announced the completion of a deal whereby it sold Mr. Yaakov Charlap and a company wholly owned thereby approximately 32% of its holdings in DBS (758 ordinary shares par value NIS 1 each, constituting approximately 2.54% of DBS’s paid up capital and 32% of the loans extended by Polar to DBS), all in return for the sum total of NIS 40 million, after the conditions for the completion of the deal have been met and after the other shareholders in DBS failed to exercise their right of first refusal for the purchase of the sold shares on a pro rata basis according to their relative stake in DBS. Areas of Operation The Group has four principal areas of operation. These four areas of operation are reported as business segments in the Company’s consolidated financial statements (see also Note 29 to the Company’s financial statements for the year ended December 31, 2009, included in this periodic report): The Company – domestic fixed-line communications This segment primarily includes the Company’s operation as a domestic operator, including telephony services, internet services, transmission services and data communications. 7 Full dilution was calculated on the assumption that the allocated options will be exercised to shares. In view of the net exercise mechanism in the options plan for managers and senior employees in the Group (see section 1.3.2 and section 2.9.6 below), this assumption is theoretic only and in practice, based on the terms of the plan and the description, the offerees who will exercise the options will not be allocated the full shares deriving from them, only the number of shares that reflect the amount of the financial benefit of the options. A - 3 Pelephone Communications Ltd (Pelephone) – Cellular Radio Telephone (MRT) Cellular mobile radio-telephone services (cellular communications), marketing of end-user equipment, installation, operation and maintenance of cellular communications equipment and systems. Bezeq International Ltd (Bezeq International) – international communications, internet services and NEP International communications services, internet access (ISP) services, and NEP services. Bezeq International also holds 34.24% (32.41% fully diluted)8 of Walla! Communications Ltd., an Israeli company whose shares are listed on the Tel Aviv Stock Exchange and which provides internet and portal services (see Section 4.14 below). DBS Satellite Service (1998) Ltd (DBS) – multi-channel television Multi-channel digital television broadcasts to subscribers over satellite (DBS) and provision of value-added services to subscribers. Note that there is another sector of operations headed “Other” in the Company’s consolidated financial statements, which, from the consolidated financial statements of 2007, mainly include customer call center services (through the subsidiary Bezeq Online Ltd.) and investment in a venture capital fund. This sector is not substantial on the Group level. Investments in Equity and Share Transactions Deals in Bezeq Shares A. The sale of the control core On October 25, 2009, Ap. Sb. Ar., the controlling shareholder in the Company, informed the Company that it had contracted with 012 Smile Communications Ltd (012 Smile) in an agreement for an ex-stock exchange sale of 814,211,545 ordinary shares of the Company, par value NIS 1 each, constituting approximately 30.6% of the Company’s issued and paid up share capital registered in the name of Poalim (Romema) Trustees Ltd, in return for the sum of NIS 6,513,692,360. In accordance with the said notice, the share price that was set in the framework of the deal is NIS 8. The consummation of the deal is contingent on the regulatory approval required by law being obtained no later than April 25, 2010, including the following approvals: the Ministry of Communications’ approval of the deal (including the granting of control permits); the Antitrust Commissioner’s approval of the deal; the approval of the prime minister and the minister of communications in accordance with the provisions of the Communications Law (Bezeq and Broadcasts), 5742-1982, and the provisions of the Communications Order (Bezeq Broadcasts) (determination of an essential service provided by Bezeq the Israel Telecommunications Corp. Ltd), 5767-1997; any other approval or consent required by law. After consummation of the deal, Ap. Sb. Ar. is not expected to hold any Company shares. For caution’s sake, and in view of the possibility of Ap. Sb. Ar. having a personal interest in the contractual arrangements of the companies of the Group as a supplier and/or as a customer, with companies in the 012 Smile Group, on November 4, 2009, the Company’s board of directors approved contractual arrangements between the parties as stated for a period of six months. The overall annual scope of the deals is approximately NIS 745 million, and they consist mainly of the purchase and sale of equipment and services, service agreements and marketing cooperation agreements that were carried out on a regular basis between the parties before the date of signing the agreement between Ap. Sb. Ar. and 012 Smile and are continuing and/or being renewed after that date as well. A large number of agreements are involved, none of which could materially affect the Company’s profitability, assets or liabilities. Additionally, all the deals are in the normal course of the business of the parties and are carried out under market conditions. It should be noted that according to a report by 012 Smile dated February 1, 2010, it has completed the sale of its communications operations to a third party. 8 See footnote 6 above. A - 4 In light of the activity of the 012 Smile Group in the Israeli market and in view of the fact that 012 Smile is traded on NASDAQ, the change in control at the Company might have additional implications stemming from the identity of the new controlling shareholder. In this matter see also Note 1 to the Company’s financial statements for year ended December 31, 2009. B. Other deals in Bezeq shares 1. On August 10, 2009, October 19, 2009 and November 9, 2009, deals for the sale of the Company’s shares that were held by Zeevi Communications Ltd (in receivership) by means of UBS Investment House Ltd were completed, in such a manner that after the completion of the last deal, the entire balance of Company shares that were held by Zeevi Communications Ltd (in receivership) were sold and, with the sale thereof, it ceased to be an interested party in the Company. Following is a breakdown of the deals: Date Number of shares sold (par value NIS 1 each) Total price in NIS August 10, 2009 October 19, 2009 November 9, 2009 2. On August 11, 2009, a deal was completed for the distribution of 149,376,642 Bezeq shares, par value NIS 1 each, that were held by Ap. Sb. Ar. by means of the Citigroup Group (Citigroup Global Markets Ltd) in return for the sum of NIS 1,120,324,815, such that upon completion of the purchase, no purchaser held more than 5% of the Company’s share capital. 3. On September 17, 2009, a deal was completed for the distribution of 95,623,358 Bezeq shares, par value NIS 1 each, that were held by Ap. Sb. Ar. by means of the Citigroup Group (Citigroup Global Markets Ltd) in return for the sum of NIS 748,730,893, such that upon completion of the purchase, no purchaser held more than 5% of the Company’s share capital. Upon completion of the purchase, as detailed in this Section and in Section B(2) above, Ap. Sb. Ar.’s holdings in the Company were reduced to approximately 30.68% (approximately 29.69% fully diluted). 4. On December 10, 2009, Amitim (the veteran arrangement pension funds – under special management) (Amitim) informed the Company that it had become an interested party in the Company in the wake of an ex-stock exchange purchase of 63,928,590 Bezeq shares, par value NIS 1 each, at a rate of NIS 8.534 per share, such that after this purchase Amitim held 195,605,625 Company shares, which constituted at that time approximately 7.36% of the Company’s issued share capital. Employee option plans A. As at the date of publication of this periodic report, there are two option plans for shares of the Company: An employee option plan of 2007, in which the Company allotted 78,151,368 options for shares of the Company to its employees. As at March 1, 2010, 55,260,249 options out of this plan had been exercised. B. An options plan for managers and senior employees of the Group, of November 2007, for the allotment of up to 65,000,000 options for shares of the Company to senior managers and employees of the Company and its affiliates (the general meeting approved the issue of the options under this plan on January 31, 2008). Of this sum, as at the date of this periodic report, 59,383,333 options were allotted (net, less options that vested). An employee option plan from 2005, in which Company employees were offered up to 122,697,648 options for shares of the Company held by the State of Israel expired on December 10, 2009, in accordance with the outline terms. For further details regarding the above compensation plans, see section 2.9.6 below. A - 5 Payment of Dividends Dividend policy On August 4, 2009, the Company’s board of directors decided to adopt a dividend distribution policy whereby the Company would distribute to its shareholders, semiannually, a dividend at a rate of 100% of its semiannual profit (after tax) (profit for the period attributed to the Company’s owners) in accordance with the Company’s consolidated financial statements. The implementation of the dividend policy is subject to the provisions of any law, including the distribution tests set forth in the Companies Law, 5759-1999, and in the estimate of the Company’s board of directors with regard to the Company’s ability to meet its existing and anticipated liabilities from time to time, all noting the anticipated cash flow, the Company's operation and liabilities, the Company’s cash reserves, its plans and its condition from time to time and subject to approval by the general meeting of the Company’s shareholders with regard to each specific distribution, as stipulated in the Company’s articles. Distribution of a dividend Below are details of distributions made by the Company in 2008-2009 and up to the date of publication of this periodic report Date of distribution Type of distribution Total distributed amount (NIS millions) Distributed amount per share (NIS) April 28, 2008 Cash dividend 0.260648 October 29, 2008 Cash dividend May 24, 2009 Cash dividend October 5, 2009 Cash dividend The distributable profit balance as at the date of the report – NIS 2,453 million (surplus accumulated over the past two years). On March 2, 2010 the Company’s board of directors resolved to recommend to the Company’s general meeting of shareholders to distribute a dividend to the shareholders in the total sum of NIS 2,453 million. A - 6 Financial Information Regarding Areas of Group Operations All the figures in this Section 1.5 are in NIS millions. Domestic fixed-line communications Cellular International communications, internet services and NEP Multi-channel television Other Adjustments to consolidated * Consolidated Total revenue: From externals 54 ) From other areas of operations in the group 45 1 20 ) 23 Total 74 ) Total attributed costs Variable costs attributed to the area of operation 47 Fixed costs attributed to the area of operation* 23 Total costs 70 ) Costs not constituting revenue from another area of operation 66 ) Costs constituting revenue from other areas of operation 23 4 ) 1 Total costs 70 ) Profit from regular operation attributed to the Company’s owners 5 ) Profit from regular operation attributed to non-controlling rights - - - (1
